 1                                                    CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 6
                                         AT SEATTLE
 7
      UNITED STATES OF AMERICA,
 8
                                                          NO. CR18-217 RSM
 9                               Plaintiff,
                                                          ORDER GRANTING DEFENDANT
10
                           v.                             STRAND’S MOTION FOR LEAVE TO
11                                                        FILE OVERLENGTH SENTENCING
                                                          MEMORANDUM
12
      KEITH STRAND,
13
14
                                      Defendant.
15
16
            KEITH STRAND, having moved the Court for an order granting leave to file an
17
     overlength sentencing memorandum, and the Court finding that the number, nature, and
18
19 complexity of the issues presented in the memorandum required significant briefing,
20
     DOES HEREBY ORDER that the motion for leave to file the oversized motion is granted
21
     and the memorandum may be filed.
22
23          Dated this 2nd day of June, 2021.
24
25
26
                                                   A
                                                   RICARDO S. MARTINEZ
27                                                 CHIEF UNITED STATES DISTRICT JUDGE
28   CR18-217 RSM USA v. Strand                                            CATHY GORMLEY
                                                                         600 1ST AVENUE SUITE 304
     Order to File Overlength Brief - 1                                SEATTLE, WASHINGTON 98103
                                                                              (206) 624-0508
